Citation Nr: 0503728	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-22 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from June 
1968 to June 1972, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which 
denied service connection for PTSD.

In his Substantive Appeal (VA Form 9), the veteran requested 
a hearing before a Veterans Law Judge (VLJ) of the Board, and 
subsequently indicated he wanted it to be a videoconference 
hearing.  See 38 C.F.R. § 20.700(e) (2004).  A 
videoconference hearing was scheduled for December 2004, but 
the veteran failed to appear for it, and his request will 
therefore be considered withdrawn.  38 C.F.R. § 20.704(d) 
(2004).  There was administrative indication that 
rescheduling was desired.  The available record, however, 
contains no such request over 1 month after the scheduled 
hearing.


FINDING OF FACT

The veteran was diagnosed with PTSD, but there is no credible 
evidence that any of his claimed in-service stressors 
actually occurred, and the veteran gave insufficient 
information to allow the RO to request potentially relevant 
records from the Marine Corps.


CONCLUSION OF LAW

PTSD was not incurred in service, based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  The RO met 
this requirement here.  The first thing the RO did after 
receiving the veteran's September 2002 claim was to send an 
October 2002 letter explaining its duties to notify and 
assist the veteran as to his claim for service connection for 
PTSD, and the veteran's rights and responsibilities in this 
regard.  The RO did not take any adjudicative action until 
January 2003, when it issued its rating decision that the 
veteran appealed to the Board.  Thus, in compliance with 
Pelegrini, the RO provided VCAA notification to the veteran 
prior to its initial adjudicative action on his claim.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini  did not require that VCAA notification contain 
any specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a statement of the case (SOC) or supplemental SOC (SSOC), 
as long as the document meets the four content requirements 
listed above.  Id. at 3.

These requirements were met in this case.  The RO's October 
2002 letter explained what the evidence had to show in order 
to establish entitlement to service connection.  The letter 
also indicated the information or evidence needed from the 
veteran, the information or evidence the veteran was expected 
to provide, and the RO's duty to assist the veteran in 
obtaining this information or evidence.  The RO also wrote: 
"[T]ell us about any additional information or evidence that 
you want us to try to get for you."  At the same time, the 
RO sent a letter explaining that it needed specific 
information regarding claimed in-service stressors in order 
to decide the veteran's claim for service connection for 
PTSD, and enclosing a questionnaire asking for this 
information.  Moreover, the RO included in its July 2003 SOC 
and October 2003 SSOC the text of 38 C.F.R. § 3.304(f) 
(2004), which explains the requirements for establish 
entitlement to service connection for PTSD.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Pelegrini, including indicating to the veteran that he should 
provide any information or evidence in his possession 
pertaining to his claim.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  The 
RO obtained the veteran's service medical records (SMRs) and 
service personnel records, as well as the treatment records 
identified by the veteran.  There is no indication that any 
other private or Federal records exist that should be 
requested, or that any pertinent evidence was not received.

Moreover, in its letter enclosing the PTSD questionnaire, the 
RO told the veteran if he did provide sufficiently detailed 
information, VA would be unable to attempt to verify his 
claimed stressors with the Marine Corps.  Significantly, the 
veteran's responses to the PTSD questionnaire indicated that 
he did not know the approximate dates of any of the claimed 
stressors, the unit or units he was in at the time of the 
claimed stressors, or the names of any casualties resulting 
from the claimed stressors.  Although the veteran 
subsequently clarified the unit he was in and locations of 
the claimed stressors, he never gave any information 
regarding the approximate dates of any of the claimed 
stressors or any names of individuals injured or killed as a 
result them.  VCAA implementing regulation 38 C.F.R. 
§ 3.159(c)(2)(i) (2004) states: "In the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  

Further, the VA adjudication manual instructs VA in 
developing claims for service connection for PTSD to request 
specific details of the claimed in-service stressors, 
including dates, places, and units of assignments.  See VA 
Adjudication Manual, M-21, Part III, chapter 5, § 5.14 
(c)(2)(a) (Nov. 18, 2004).  Moreover, the Manual states that 
requests to the U.S. Armed Services Center for Unit Records 
(CURR) or Marine Corps must include, among other things, a 
two-month specific date range during which the claimed 
stressors occurred.  See M-21, Part III, chapter 5, § 5.14 
(c)(3).  Because the veteran did not provide this information 
in response to the RO's specific request for it, the RO was 
not required, as part of its duty to assist, to send a 
request to the Marine Corps for these records.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.").

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a) (2004).  In addition to 
the requirements generally applicable to service connection 
claims, service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (2004) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2004); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The evidentiary 
requirements for showing the stressor's occurrence are 
relaxed if VA determines that the veteran engaged in combat 
with the enemy and his alleged stressors are combat-related, 
see 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004); Zarycki v. Brown, 6 Vet. App. at 
98.  If, however, VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  See 
Zarycki, 6 Vet. App. at 98.  Instead, the record must contain 
other objective information that corroborates his testimony 
or statements.  Id.

In Cohen, the Court held that the unequivocal diagnosis of 
that veteran's PTSD meant that the asserted stressors were as 
a general matter presumed to be sufficient to cause PTSD in 
the veteran.  Cohen, 10 Vet. App. at 144.  Even in such 
circumstances, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. § 
3.304(f) (2004).

In the present case, the VA outpatient treatment (VAOPT) 
records contain multiple diagnoses of PTSD.  The Board need 
not decide, however, whether these diagnoses are consistent 
with the applicable regulatory criteria, because there is no 
credible evidence that any of the claimed stressors actually 
occurred.

As noted, in his January 2003 response to the PTSD 
questionnaire, the veteran indicated that he did not know the 
dates of any of the claimed stressors, or the unit to which 
he was assigned, or the names of any casualties.  In a letter 
submitted at the same time, the veteran listed 5 incidents.  
The first involved feeling alone while on guard duty.  In the 
second, the veteran heard an explosion and saw a marine, 
still alive, with holes in his head, neck, back, and legs.  
The third incident was an ambush in which a helicopter was 
shot down, and the veteran heard screams, explosions, and 
gunfire, after which some "grunts" made it back to the 
base, some wounded and bloody.  The fourth incident involved 
a tank that opened fire near the veteran.  The fifth incident 
occurred when the veteran was on night patrol, during which 
one of the marines reported the patrol was being followed.  
Although they returned to base without problems, the veteran 
began having dreams in which he was being followed and was 
about to be stabbed when he awoke.  In describing the above 
incidents, the veteran noted the unit he was in (C. Company, 
9th Engineering Battalion) and the location where the 
incidents took place, but did not give any dates or even 
approximate time periods, and stated in a note at the end of 
the descriptions that he did not remember any names.

In an April 2003 letter, the veteran noted he was in Vietnam 
for 15 months, that he was scared, and began drinking and 
taking drugs.  He stated that he did not remember all of his 
15 months, that he did not remember people or places, but 
that he remembered being shot at and seeing body parts.

At the September 2003 RO hearing, the veteran stated that he 
was in the 9th Engineer Battalion, serving in Da Nang and Cuu 
Loi (Hearing transcript, p. 2).  He described being followed 
on patrol and having nightmares about it (Hearing Transcript, 
p. 4).  He also described an incident in which he let someone 
borrow his camera and that person "got blown up" (Hearing 
transcript, p. 4).  The veteran did not indicate the 
approximate date of either incident or give any other 
information regarding them.

Based on the above, the veteran's claim must be denied 
because there is no credible evidence supporting any of his 
claimed stressors or indicating that he engaged in combat 
with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999) 
(defining "engaged in combat with the enemy").  The RO was 
correct in deciding not to send a request for unit records to 
the Marine Corps, because such a request would have been 
returned as containing insufficient information to search for 
such records.  This is specifically indicated by the 
Adjudication Manual provisions cited above, particularly M-
21, Part III, chapter 5, § 5.14 (c)(3), which states that 
requests to the Marine Corps "must" include a "two-month 
specific date range during which the stressful event 
occurred."  In none of the veteran's written and oral 
statements did he include any dates whatsoever, and he did 
not even attempt to give an approximate time period during 
which any of the claimed stressors occurred.  The veteran's 
service personnel records reflect that he was in Vietnam from 
March 1969 to April 1970, more than a year, and that time 
period is not specific enough to allow a search for unit 
records.

Thus, there is no credible evidence that any claimed in-
service stressor occurred, and it was the veteran's 
responsibility to provide this information.  38 C.F.R. 
§ 3.159(c)(2)(i) (2004) ("In the case of records requested 
to corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative 
records").  As credible evidence of a claimed stressor is 
necessary to establish a claim for service connection for 
PTSD, and there is no such evidence in this case, the 
preponderance of the evidence is against veteran's claim, and 
it must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

The claim for service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


